935 F.2d 279
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.James C. LUCORE, II, Plaintiff/Cross-Appellant,v.Douglas L. GOSNELL, Jr. and Timothy Ralph Bowen, Defendants-Appellees.
Nos. 91-1184, 91-1185.
United States Court of Appeals, Federal Circuit.
April 17, 1991.

ORDER
RICH, Circuit Judge.


1
Douglas L. Gosnell, Jr. and Timothy Ralph Bowen move to voluntarily dismiss their appeal no. 91-1184.*   James C. Lucore, II opposes the motion and moves for sanctions.  Gosnell and Bowen oppose the motion for sanctions.


2
In almost every instance, a motion for voluntarily dismissal of one's appeal is granted.  Here, Lucore does not present any reason why Gosnell's and Bowen's appeal should not be dismissed.  Lucore's allegations of irregular conduct appear to go to conduct before the district court.  Hence, this is not the proper forum to present those allegations.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1) The motion to voluntarily dismiss appeal no. 91-1184 is granted.


5
(2) Lucore's motion for sanctions is denied.



*
 Apparently, Lucore's cross-appeal no. 91-1185 remains